UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4263


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CATHY DIANE FERGUSON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:09-cr-00890-HFF-1)


Submitted:   October 19, 2010             Decided:   October 26, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.        David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cathy   Diane    Ferguson       pled     guilty    to    trafficking      in

false    identification        documents     and       aggravated      identity    theft.

The district court sentenced her to 110 months imprisonment for

the trafficking in false identification documents charge and a

consecutive 24 months on the two counts of aggravated identity

theft.     Ferguson’s      counsel    filed        a    brief    in    accordance      with

Anders    v.    California,     386   U.S.      738     (1967),       stating   that,    in

counsel’s view, there are no meritorious issues for appeal, but

questioning whether the district court fully complied with Fed.

R. Crim. P. 11 in accepting Ferguson’s guilty plea and whether

her sentence is reasonable.                In a supplemental pro se brief,

Ferguson additionally questions whether the district court had

jurisdiction over her offenses.                Finding no reversible error, we

affirm.

               In the absence of a motion to withdraw a guilty plea,

this court reviews the adequacy of the guilty plea pursuant to

Fed. R. Crim. P. 11 for plain error.                        See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                     Our    review    of    the

transcript of the plea hearing leads us to conclude that the

district       court   fully     complied       with      Rule    11      in    accepting

Ferguson’s       guilty   plea.       The       court      ensured       that    Ferguson

understood the charges against her and the potential sentence

she faced, that she entered her plea knowingly and voluntarily,

                                           2
and that the plea was supported by an independent factual basis.

See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th

Cir. 1991).          Additionally, because Ferguson was charged with the

violation       of    federal       statutes,     prosecution      in    the     federal

district court was proper.                   Accordingly, we affirm Ferguson’s

convictions.

               We    have    reviewed      Ferguson’s   sentence     and   determined

that it was properly calculated and that the sentence imposed

was reasonable.             See Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Llamas, 599 F.3d 381, 387 (4th Cir.

2010).        At sentencing, Ferguson and the Government stipulated

that    the    probation         officer    correctly   computed     the    applicable

guideline range and that a within-guidelines sentence satisfied

the needs of sentencing, as described in 18 U.S.C. § 3553(a)

(2006).       The district court agreed with the stipulation, adopted

it, and sentenced Ferguson to the lowest end of the applicable

guideline       range       on   the     trafficking    in   false      identification

documents count, and a mandatory consecutive 24 months on the

aggravated identity theft counts.                 We conclude that the district

court    did    not     abuse      its     discretion   in   imposing      the   chosen

sentence.       See Gall, 552 U.S. at 41; United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007) (applying appellate presumption of

reasonableness to within-guidelines sentence).



                                              3
             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.          We   therefore        affirm   Ferguson’s        convictions      and

sentence.     This court requires that counsel inform Ferguson, in

writing,    of    the   right     to   petition    the   Supreme     Court    of   the

United States for further review.                 If Ferguson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Ferguson.                        We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in    the    materials      before    the    court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           4